Case: 13-30008       Document: 00512394649         Page: 1     Date Filed: 10/02/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          October 2, 2013
                                     No. 13-30008
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JOSHUA SOUTHERLAND,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:12-CR-21-1


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Joshua Southerland pleaded guilty, pursuant to a plea agreement, to
failing to register as a sex offender under the Sex Offender Registration and
Notification Act (SORNA).           Prior to his guilty plea, Southerland moved
unsuccessfully to dismiss his indictment on the ground that Congress improperly
delegated to the Attorney General the power to decide whether SORNA’s
registration requirements applied to sex offenders, like Southerland, who were



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 13-30008    Document: 00512394649         Page: 2   Date Filed: 10/02/2013

                                 No. 13-30008

convicted before SORNA went into effect. In his plea agreement, Southerland
reserved the right to raise this issue on appeal.
      We have addressed and rejected previous challenges to SORNA based on
the nondelegation doctrine. See United States v. Johnson, 632 F.3d 912, 917 (5th
Cir. 2011); United States v. Whaley, 577 F.3d 254, 262-64 (5th Cir. 2009).
Southerland recognizes our precedent, but urges that Reynolds v. United States,
132 S. Ct. 975 (2012), calls into question its continued applicability. Reynolds,
however, did not explicitly or implicitly overrule Johnson and Whaley;
accordingly, we are bound by those decisions. See United States v. Short, 181
F.3d 620, 624 (5th Cir. 1999).
      The judgment of the district court is AFFIRMED.




                                        2